Exhibit 10.1
FIRST AMENDMENT
to
AGREEMENT FOR ANTIBODY DISCOVERY AND DEVELOPMENT
This is a first amendment (this “Amendment”) effective as of March 26, 2010 to
the Agreement for Antibody Discovery and Development dated July 25, 2008 related
to antibodies to MASP-2 (the “Agreement”) between Omeros Corporation (“Omeros”),
a Washington corporation having an address at 1420 Fifth Avenue, Suite 2600,
Seattle, Washington 98101, and Affitech AS (“Affitech”), having an address at
Oslo Research Park, Gaustadalléen 21, N-0349 Oslo, Norway. Unless otherwise
defined herein, all initially-capitalized terms used in this Amendment shall
have the same definition as set forth in the Agreement.
Whereas Affitech has with funding from Omeros generated First Generation
Candidate scFv antibodies (the “Mother Clones”) in accordance with the Agreement
and has conducted affinity maturation of the Mother Clones to yield
affinity-matured scFv antibodies (the “Daughter Clones”).
Whereas Omeros has undertaken the costs to have one or more of the Daughter
Clones converted by a third party to one or more full-length IgG formats to
produce “IgG Daughter Clones” for further evaluation.
Whereas Affitech wishes to accelerate the receipt of financial consideration
from Omeros under the Agreement and Omeros wishes to reduce its potential long
term financial obligations under the Agreement.
Therefore, for the above and other consideration, Omeros and Affitech agree that
the Agreement is hereby amended as follows:

1.   Accelerated Payment. Omeros agrees to pay to Affitech the one time sum of
five hundred thousand US dollars (US$500,000) (the “Buy Out Payment”) payable in
two payments of two hundred fifty thousand US dollars (US$250,000) each, with a
first payment to be wired to Affitech by no later than 5:00 pm in Seattle on
March 30, 2010 to an account designated by Affitech and a second payment to be
wired to Affitech by no later than 5:00 pm in Seattle on April 5, 2010 to such
account, provided, however, that the parties may mutually agree in writing to an
alternate payment schedule.

2.   Release of Future Payments. In consideration of and effective upon the
receipt of the Buy Out Payment, Affitech hereby releases Omeros from any and all
obligation or liability for any and all payments to Affitech that have not
previously been paid under the Agreement, including, without limitation, the
Milestone II Fee, all Development Milestone Payments and all Sales Royalties.

3.   Release of Development Obligations. Effective upon the receipt of the Buy
Out Payment, Omeros hereby releases Affitech of any and all obligations to
complete any additional Services under the Agreement or to deliver any
additional Deliverables under the Agreement. Effective upon the receipt of the
Buy Out Payment, Affitech hereby releases

 



--------------------------------------------------------------------------------



 



    Omeros of any and all obligations to develop and/or commercialize a Final
Candidate or any other antibody under the Agreement. Both Parties shall be
excused from further participation in the JAC.

4.   Intellectual Property. The intellectual property provisions set forth in
Section 7 of the Agreement shall remain in full force and effect except that:
(a) the Field Exclusivity under Section 7.4 of the Agreement shall subsist so
long as any claim in any patent or patent application included in the Omeros
Pre-existing Intellectual Property related to MASP-2 or in the New Omeros
Intellectual Property remains pending or issued and enforceable; and (b)
Subsection 7.5 concerning limitations in the event of a breach by Omeros of its
original obligation to develop Affitech-Originated MASP-2 Antibodies shall have
no further force and effect. The provisions of Subsection 8.6, concerning
Omeros’ right to terminate without cause and related payment and intellectual
property reversion provisions, shall have no further force and effect.

5.   Additional Representations and Warranties.

5.1.   Affitech hereby acknowledges that the representations and warranties of
Section 9.2(b) of the Agreement shall continue to apply to the Daughter Clones
and any IgG Daughter Clones converted therefrom. Affitech shall provide Omeros
with copies of opinion of counsel previously obtained by Affitech and related to
such issues, which Omeros acknowledges shall be covered by the terms of the
Joint Defense Agreement between Affitech and Omeros dated September 8, 2009.

5.2.   Affitech hereby represents and warrants that, to its knowledge, the
sequences of the Mother Clones and the Daughter Clones have not previously been
published or publicly disclosed by Affitech and that the Mother Clones and
Daughter Clones have not been made publicly available by Affitech.

6.   All other terms of the Agreement remain in force and unchanged.

This Amendment is accepted and acknowledged by each Party through the signature
of its authorized representative below:

                              AFFITECH AS       OMEROS CORPORATION    
 
                            By:   /s/ Martin Welschof       By:   /s/ Gregory A.
Demopulos                          
 
  Name:   Martin Welschof, Ph.D.           Name:   Gregory A. Demopulos, M.D.  
 
 
  Title:   Chief Operating Officer           Title:   Chairman & CEO        
Facsimile: +47 22 95 83 58           Facsimile: 206 676 5005    

2